Case 4:20-cv-02154 Document 30-1 Filed on 02/03/21 in TXSD Page 1 of 1

 

STATE OF COLORADO, ss:

f, —Cheryl Stevens Clerk of the Supreme Court of the State of

Colorado, do hereby certify that

 

Bridget Connor DuPey— ———______________

has been duly licensed and admitted to practice as an

< ATTORNEY AND (OUNSELOR AT LAW

within this State; and that his/her name appears upon the Roll of Attorneys
and Counselors at Law in my office of date the _ gil

day of November A. D.__2019 and that at the date hereof
the said Bridget Connor DuPey

is in good standing at this Bar.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and
affixed the Seal of said Supreme Court, at Denver, in said State, this

1" day of February A. D._202]

 

 

pon Cheryl Stevens

(> 2 LO Clerk

By = LK

 
